          Case 2:19-cv-01949-RFB-VCF Document 40 Filed 06/15/21 Page 1 of 4




 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   602 South Tenth Street
     Las Vegas, Nevada 89101
 4   Telephone: (702) 728-5300; Fax: (702) 425-8220
     Email: maggie@nvlitigation.com
 5   Attorneys for Plaintiff Mary Benson
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8        MARY BENSON, an individual,                     Case. No.: 2:19-cv-01949-RFB-VCF
 9                  Plaintiff,
          vs.
10
          LAS VEGAS METROPOLITAN POLICE                   STIPULATION AND ORDER TO
11
          DEPARTMENT, in its official capacity; and,      EXTEND DISCOVERY
12        BRET EMPEY, in his official capacity as         DEADLINES
          Sergeant of the Las Vegas Metropolitan          (SIXTH REQUEST)
13        Police Department;                              [ECF No. 37]
                        Defendants.
14
15              Pursuant to Fed. R. Civ. P. 16(b)(4) and Local Rule 26-4, Plaintiff MARY
16   BENSON and Defendants LAS VEGAS METROPOLITAN POLICE DEPARTMENT and
17   BRET EMPEY (“LVMPD Defendants”), by their respective counsel, hereby submit this
18   Stipulation and Order to Extend Discovery Deadlines (Sixth Request) to request the Court to
19   continue the pretrial and trial dates by sixty (60) days.
20   I.         DISCOVERY CUT-OFF DEADLINES
21              A.     The discovery cut-off date shall be rescheduled from August 30, 2021 to
22   October 29, 2021;
23              B.     The deadline for the initial disclosure of experts and expert reports shall be
24   rescheduled from June 29, 2021 to August 30, 2021;
25              C.     The deadline for the disclosure of rebuttal experts and their reports shall be
26   rescheduled from July 29, 2021 to September 29, 2021;
27              D.     The deadline to file dispositive motions shall be rescheduled September 30,
28   2021 to November 29, 2021; and


                                                      1
       Case 2:19-cv-01949-RFB-VCF Document 40 Filed 06/15/21 Page 2 of 4




 1            E.      The deadline to file the Joint Pretrial Order shall be rescheduled from
 2   November 1, 2021 to December 29, 2021. If dispositive motions are filed, the deadline for
 3   filing the joint pretrial order will be suspended until thirty (30) days after decision on the
 4   dispositive motions or further court order.
 5   II.      REASON FOR THE REQUESTED EXTENSION
 6            Pursuant to Local Rule 26-4, the Parties submit that good cause exists for the
 7   extension requested.
 8            The Parties have been diligently conducting discovery. Since January 2020, the
 9   Parties have propounded and responded to requests for written discovery; have produced
10   documents relating to liability issues; and have been working to coordinate depositions. The
11   Parties acknowledge that, pursuant to Local Rule 26-4, a stipulation to extend a deadline set
12   forth in a discovery plan must be submitted to the Court no later than 21 days before the
13   expiration of the subject deadline, and that a request made within 21 days must be supported
14   by a showing of good cause. Here, the deadline for the initial disclosure of initial experts and
15   initial expert reports is currently June 29, 2021. Thus, the instant stipulation to extend the
16   deadline for initial expert disclosures is untimely.
17            Good cause exists to excuse this untimely request. Specifically, counsel for Plaintiff
18   has had several deadlines in competing matters in state and federal court which have
19   interfered with the completion of discovery in this matter. In addition, the maternal
20   grandmother of Plaintiff’s counsel Alina M. Shell was hospitalized on May 27, 2021, after
21   suffering a stroke, and subsequently died on June 10, 2021. Ms. Shell has had to take personal
22   time to assist her family through her grandmother’s hospitalization and death.
23   III.     STATUS OF DISCOVERY EFFORTS TO DATE
24            The following discovery has been completed to date:
25            1.      LVMPD Defendants provided their Fed. R. Civ. P. 26.1 Production of
26   Documents and Witness List on January 6, 2020;
27            2.      Plaintiff Mary Benson provided her Fed. R. Civ. P. 26.1 Production of
28   Documents and Witness List on January 7, 2020;



                                                      2
       Case 2:19-cv-01949-RFB-VCF Document 40 Filed 06/15/21 Page 3 of 4




 1            3.     LVMPD Defendants propounded their First Set of Requests for Production
 2   of Documents to Plaintiff Mary Benson on January 17, 2020;
 3            4.     Plaintiff Mary Benson responded to LVMPD Defendants’ First Set of
 4   Requests for Production of Documents on March 10, 2020;
 5            5.     Plaintiff provided her First Supplement to her Fed. R. Civ. P. 26.1
 6   Production of Documents and Witness List on March 10, 2020;
 7            6.     Plaintiff Mary Benson propounded her First Set of Requests for Production
 8   of Documents to Defendant Sgt. Bret Empey on March 13, 2020;
 9            7.     Plaintiff Mary Benson propounded her First Set of Requests for Production
10   of Documents to Defendant Las Vegas Metropolitan Police Department on March 13, 2020.
11            8.     LVMPD Defendants provided their First Supplement to their Fed. R. Civ.
12   P. 26.1 Production of Documents and Witness List on May 11, 2020;
13            9.     Defendant Sgt. Bret Empey responded to Plaintiff Mary Benson’s First Set
14   of Requests for Production of Documents on May 11, 2020;
15            10.    Defendant Las Vegas Metropolitan Police Department responded to
16   Plaintiff Mary Benson’s First Set of Requests for Production of Documents on May 11, 2020;
17   and
18            11.    Plaintiff provided her Second Supplement to her Fed. R. Civ. P. 26.1
19   Production of Documents and Witness List on February 23, 2021.
20   IV.      DISCOVERY REMAINING
21            The Parties agree that the following discovery must be completed:
22            1.     The deposition of Plaintiff;
23            2.     The depositions of Defendants;
24            3.     The depositions of witnesses;
25            4.     The deposition(s) of the Defendants’ Person(s) Most Knowledgeable;
26            5.     The deposition(s) of expert witness(es) designated by all Parties;
27            6.     Additional written discovery; and
28            7.     Additional records collection.



                                                      3
       Case 2:19-cv-01949-RFB-VCF Document 40 Filed 06/15/21 Page 4 of 4




 1   V.       CONCLUSION
 2            Based on the above, requisite good cause exists to warrant an extension of the
 3   Scheduling Order (ECF No. 35) deadlines. Accordingly, the Parties respectfully request that
 4   this Court extend the current deadlines by sixty (60) days in order to allow all Parties to
 5   adequately complete discovery and to resolve present scheduling conflicts.
 6            IT IS SO STIPULATED.
 7   DATED this the 15th day of June, 2021.        DATED this the 15th day of June, 2021.
 8   MARQUIS AURBACH COFFING                       MCLETCHIE LAW
 9
     /s/ Nick D. Crosby                            /s/ Alina M. Shell
10   Nick D. Crosby, NBN 8996                      Margaret A. McLetchie, NBN 10931
     10001 Park Run Drive                          Alina M. Shell, NBN 11711
11   Las Vegas, NV 89145                           602 South Tenth Street
     Email: ncrosby@maclaw.com                     Las Vegas, NV 89101
12
     Attorney for LVMPD Defendants                 Email: maggie@nvlitigation.com
13                                                 Attorneys for Mary Benson

14                                            ORDER
15
                                            IT IS SO ORDERED.
16                                                        15th             June
                                            DATED this            day of                , 2021.
17
18
19
                                            U.S. MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                   4
